Case 1:04-cr-00515-KAM Document 638 Filed 11/23/20 Page 1 of 13 PageID #: 4162



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X

UNITED STATES OF AMERICA,

                                               MEMORANDUM AND ORDER
            - against -                           04-CR-515(KAM)


JORGE IGNACIO FIGUEROA,
                     Defendant.

-----------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

            Before the court is a motion for compassionate release

filed by defendant Jorge Ignacio Figueroa, who is currently

serving a life and 262-month sentence at the United States

Penitentiary Terra Haute in Terra Haute, Indiana (“USP Terra

Haute”), to modify his prison sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i).      Mr. Figueroa moves for a modification on the

basis of the global COVID-19 pandemic and his pre-existing

medical conditions.      The government opposes the motion.        For the

reasons set forth herein, defendant’s motion is respectfully

DENIED.

                                 BACKGROUND

            Mr. Figueroa is currently imprisoned pursuant to two

separate criminal convictions.        In 1991, defendant pleaded

guilty to a four-count indictment in the Eastern District of

Pennsylvania, charging him with conspiracy to import and

distribute cocaine, importation of cocaine, aiding and abetting

                                      1
Case 1:04-cr-00515-KAM Document 638 Filed 11/23/20 Page 2 of 13 PageID #: 4163



the importation of cocaine, and interstate travel in aid of

racketeering enterprises.       See United States v. Figueroa, No.

91-cr-518, 1996 WL 426690, at *1 (E.D. Pa. July 29, 1996).

Figueroa admitted to his efforts to “establish Philadelphia as a

major port of entry for cocaine of the Cali cartel of Colombia.”

Id., 1992 WL 301285, at *3.       Mr. Figueroa was sentenced to life

imprisonment (the “1991 conviction”).         See id. 91-cr-518, ECF

No. 46; see also United States v. Figueroa, 8 F.3d 813, 1993 WL

401888, (3d Cir. 1993) (affirming defendant’s life sentence).

            While serving his life sentence pursuant to the 1991

conviction, defendant continued to coordinate narcotics

distributions and, between 2000 and 2003, assisted in importing

over 150 kilograms of cocaine into the United States.            (See

Presentence Investigation Report, December 5, 2007 ¶¶ 4, 15.)

On October 9, 2007, the defendant pleaded guilty in the Eastern

District of New York to this second narcotics conspiracy.             (See

ECF No. 310.)     Mr. Figueroa was sentenced by the Honorable David

G. Trager to 324 months custody concurrent to his previous life

sentence (the “2007 conviction”).         (See ECF No. 429, Judgment.)

            On November 29, 2018, this court resentenced the

defendant for this 2007 conviction pursuant to 18 U.S.C. §

3582(c) and Amendment 782 to the Sentencing Guidelines, and

reduced defendant’s sentence from 324 to 262 months



                                      2
Case 1:04-cr-00515-KAM Document 638 Filed 11/23/20 Page 3 of 13 PageID #: 4164



imprisonment, with credit for time served since March 7, 2008.

(See ECF No. 608, Order Granting Motion for Sentence Reduction.)

            On January 30, 2019, the court in the Eastern District

of Pennsylvania declined to reduce defendant’s sentence for the

1991 conviction from life imprisonment to 360 months, after

finding that Mr. Figueroa remained a danger to the community and

that the 18 U.S.C. § 3553(a) factors mandated continued

detention.    (See 91-cr-518, ECF No. 76.)        In sum, defendant is

currently serving the 262 months of imprisonment imposed by this

court for the 2007 conviction concurrent with the life sentence

imposed for the 1991 conviction.

            On December 9, 2019, the warden of USP Terra Haute

denied defendant’s request for compassionate release.            On August

14, 2020, the defendant moved for compassionate release in the

Eastern District of Pennsylvania in connection with his 1991

conviction.    (See 91-cr-518, ECF No. 84.)        The government

opposed the defendant’s motion.        (See 91-cr-518, ECF No. 86.)

On November 4, 2020, the court in the Eastern District of

Pennsylvania denied Mr. Figueroa’s motion for compassionate

release after concluding that “extraordinary reasons do not

warrant Figueroa’s release, and [that] the 18 U.S.C. § 3553(a)

factors counsel against releasing him.”          (91-cr-518, ECF No. 90,

Memorandum.)



                                      3
Case 1:04-cr-00515-KAM Document 638 Filed 11/23/20 Page 4 of 13 PageID #: 4165



            On October 20, 2020, defense counsel filed the instant

motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i).      (ECF No. 635, Motion to Reduce Sentence

(“Mot.”).)    The government opposed the motion.         (ECF No. 636,

Response in Opposition to Motion to Reduce Sentence (“Gov’t

Br.”).)    Counsel for Mr. Figueroa filed a reply to the

government’s opposition.       (ECF No. 637, Reply to Memorandum in

Opposition (“Reply Br.”).)

                              LEGAL STANDARD

            The First Step Act creates an exception to the general

prohibition against modifying a term of imprisonment once it has

been imposed.     Pursuant to the First Step Act, defendants may

move a court to “reduce” a term of imprisonment, which the court

may grant “after considering the factors set forth in [18 U.S.C.

§] 3553(a) to the extent that they are applicable,” upon a

finding that “extraordinary and compelling reasons warrant such

a reduction[.]”     18 U.S.C. § 3582(c)(1)(A)(i).        The court may

only modify a sentence “upon motion of the defendant after the

defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility,

whichever is earlier.”      Id.



                                      4
Case 1:04-cr-00515-KAM Document 638 Filed 11/23/20 Page 5 of 13 PageID #: 4166



            Congress has delegated responsibility to the

Sentencing Commission to “describe what should be considered

extraordinary and compelling reasons for sentence

reduction.”    28 U.S.C. § 994(t).        The Sentencing Commission has

determined that a defendant's circumstances meet the

extraordinary and compelling standard, inter alia, when the

defendant is “suffering from a terminal illness” or a “serious

physical or medical condition ... that substantially diminishes

the ability of the defendant to provide self-care within the

environment of a correctional facility,” or if, in the judgment

of the BOP, the defendant’s circumstances are extraordinary and

compelling for “other reasons.”        U.S.S.G. § 1B1.13(1)(A) &

Application Note 1(A), (D).       In addition, the Sentencing

Commission counsels that a court should reduce a defendant's

sentence only after determining that “[t]he defendant is not a

danger to the safety of any other person or to the community.”

U.S.S.G. § 1B1.13(2).

            The Second Circuit recently held that district courts

have “discretion to consider whether any reasons are

extraordinary and compelling,” and that “[n]either Application

Note 1(D), nor anything else in the now-outdated version of

[U.S. Sentencing Commission] Guideline § 1B1.13, limits the

district court’s discretion” to do so.         United States v.

Brooker, No. 19-cr-3218, 2020 WL 5739712, at *7 (2d Cir. Sept.

                                      5
Case 1:04-cr-00515-KAM Document 638 Filed 11/23/20 Page 6 of 13 PageID #: 4167



25, 2020). 1   A “district court’s discretion in this area—as in

all sentencing matters—is broad.”         Id. at *8.    “The only

statutory limit on what a court may consider to be extraordinary

and compelling is that ‘rehabilitation alone shall not be

considered an extraordinary and compelling reason.’”            Id.

(quoting 28 U.S.C. § 994(t) (emphasis in original, alterations

omitted)).

            “The defendant carries the burden of showing that he

or she is entitled to a sentence reduction under the statute.”

United States v. Schultz, 2020 WL 2764193, at *2 (W.D.N.Y. May

28, 2020) (citing United States v. Ebbers, 432 F. Supp. 3d 421,

426 (S.D.N.Y. 2020)).      “Even if a defendant carries this burden,

district courts have broad discretion in deciding whether to

grant or deny a motion for a sentence reduction.”            United States

v. Cato, No. 16-cr-326 (ARR), 2020 WL 5709177, at *3 (E.D.N.Y.

Sept. 24, 2020) (internal quotation marks omitted).

                                 DISCUSSION

            As an initial matter, the government does not dispute

that Mr. Figueroa’s motion is ripe for adjudication because he

filed the motion more than 30 days after filing an application



1     The government argues that United States v. Brooker was “wrongly
decided,” and that the First Step Act did not “purport to expand the basis
for compassionate release beyond the categories identified by the Sentencing
Commission in” the Guidelines. (Gov’t Br. at 5 n.2.) The government is
entitled to make its argument, but that argument was rejected by the Second
Circuit, and this court is bound to apply Second Circuit law.

                                      6
Case 1:04-cr-00515-KAM Document 638 Filed 11/23/20 Page 7 of 13 PageID #: 4168



with the USP Terra Haute warden.          18 U.S.C. § 3582(c)(1)(A).

The question before the court, therefore, is whether Mr.

Figueroa has shown “extraordinary and compelling reasons” that

would warrant a reduction of his custodial sentence, after

“considering the factors set forth in section 3553(a) to the

extent that they are applicable[.]”          18 U.S.C. §

3582(c)(1)(A)(i).

            Mr. Figueroa argues that the global COVID-19 pandemic,

combined with his medical conditions and “commendable efforts at

rehabilitation,” present “extraordinary and compelling” reasons

warranting a modification of his custodial sentence.            (Mot. at

2-3.)

   I.     Mr. Figueroa’s Medical Condition and COVID-19

            According to defendant’s Bureau of Prison (“BOP”)

medical records, defendant, who is 61 years old, suffers from

hypertension, glaucoma, obesity, and is a survivor of thyroid

cancer.    Although Figueroa continues to receive medicine for

hyperthyroidism, he has been cancer-free since 1995.

Defendant’s medical records confirm that he is mildly obese and

has elevated blood pressure but reveal no other active health

concerns or issues.

            The court concludes that defendant failed to identify

“extraordinary and compelling reasons” for his release because

he does not suffer from a terminal illness and offers no proof

                                      7
Case 1:04-cr-00515-KAM Document 638 Filed 11/23/20 Page 8 of 13 PageID #: 4169



that he has any medical condition that “substantially

diminishes” his ability “to provide self-care within the

environment of a correctional facility” and is a condition “from

which he . . . is not expected to recover.”          U.S.S.G. § 1B1.13 &

Application Note 1.

            Defendant’s medical conditions do not present

compelling reasons favoring compassionate release.            As described

above, defendant actively suffers from hypertension and mild

obesity.    These conditions, alone, are insufficient to warrant a

sentence modification.      To be sure, the Centers for Disease

Control (“CDC”) and Prevention report that there is “consistent

evidence” that obesity “put[s] individuals at increased risk for

severe illness from COVID-19” and “mixed evidence” that high

blood pressure does so.       See Coronavirus Disease 2019, Your

Health, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/evidence-table.html (“CDC Prevention Report”) (last

visited November 14, 2020).       Further, defendant’s medical

records confirm that as of March 27, 2020, Mr. Figueroa’s

hypertension had “improved but [was] still sub-optimal[ly]

control[led].”     Thus, Mr. Figueroa’s hypertension, like his mild

obesity, is not a condition that “substantially diminishes” his

ability “to provide self-care within the environment of a

correctional facility.”       U.S.S.G. § 1B1.13, Application Note 1.

                                      8
Case 1:04-cr-00515-KAM Document 638 Filed 11/23/20 Page 9 of 13 PageID #: 4170



Nor does Mr. Figueroa show that he “is not expected to recover”

from these medical conditions.        Id. Finally, Mr. Figueroa’s age

at 61 years old does not present an extraordinary or compelling

reason to justify his compassionate release. 2

            For the reasons set forth above, the court concludes

that Mr. Figueroa’s medical conditions do not justify the

reduction of his federal sentence.         Mr. Figueroa does not

suggest that he has been unable to manage any medical condition

he may have, or that the BOP has neglected his care.            See,

e.g., United States v. Brady, No. 18-cr-316 (PAC), 2020 WL

2512100, at *3 (S.D.N.Y. May 15, 2020)          (acknowledging serious

nature of defendant's medical conditions but denying

compassionate release where conditions stable and managed in BOP

facility); United States v. Garcia, No. 18-cr-802 (CM), 2020 WL

2468091, at *5-6 (S.D.N.Y. May 13, 2020) (denying compassionate

release to defendant with asthma, hypertension, and heart

conditions housed in facility with 40 documented cases of COVID-

19).   Thus, the court concludes that the risks that Mr. Figueroa

may face from an infection with COVID-19 do not amount to an




2     The court also concludes that defendant’s history of thyroid cancer
does not present a compelling reason justifying release because Mr. Figueroa
does not actively suffer from cancer, which has been recognized as condition
that increases a person’s risk of illness from COVID-19. See CDC Prevention
Report.

                                      9
Case 1:04-cr-00515-KAM Document 638 Filed 11/23/20 Page 10 of 13 PageID #: 4171



 extraordinary and compelling reason for granting compassionate

 release.

             The court also notes that the number of COVID-19 cases

 at USP Terra Haute has been relatively small.           Currently, three

 inmates and zero staff members at USP Terra Haute have an active

 case of COVID-19. 3    Eighty-nine inmates have recovered from the

 virus and there have been two COVID-19 related inmate deaths as

 of October 29, 2020.      (Gov’t Br. at 4.)      Inmates with active

 infections are in placed in isolation while they recover.             (Id.)

 In light of these infections, Mr. Figueroa argues that he “might

 be the next to die from COVID-19 while incarcerated at USP Terre

 Haute.”    (Mot. at 3.)    Though the court sympathizes with Mr.

 Figueroa’s understandable fear of the virus, the COVID-19 rates

 at USP Terre Haute do not establish that the BOP is unable to

 prevent or contain any future outbreaks of the virus.             Indeed,

 the fact that eighty-nine inmates have recovered from the virus

 and that there has been a decrease of active cases reported

 among inmates since Mr. Figueroa filed his motion on October 20,

 2020 (Mot. at 3 (noting eleven active cases among inmates)),

 support this court’s conclusion that BOP is capable of managing

 the spread of COVID-19 and able to handle the medical needs of

 its inmates at USP Terra Haute.


 3     See COVID-19 Cases, Federal Bureau of Prisons, available at
 https://www.bop.gov/coronavirus/index.jsp (last accessed Nov. 23, 2020).

                                      10
Case 1:04-cr-00515-KAM Document 638 Filed 11/23/20 Page 11 of 13 PageID #: 4172



            The court is concerned for all inmates and respects

 the challenges of incarceration during an unprecedented global

 pandemic, but the court can only modify a sentence if

 “extraordinary and compelling reasons” are presented.            Although

 Mr. Figueroa has several medical conditions, he failed to

 demonstrate “extraordinary and compelling reasons” arising from

 his health or the conditions at USP Terra Haute, weighing in

 favor of his sentence reduction.

    II.   The Section 3553(a) Factors

            Even if extraordinary and compelling reasons existed,

 the Section 3553(a) factors counsel against reducing Mr.

 Figueroa’s sentence.      In assessing a motion for compassionate

 release, the court must also give consideration to the relevant

 sentencing factors set forth in Section 3553(a), which include,

 inter alia: “the nature and circumstances of the offense,” “the

 history and characteristics of the defendant,” and “the need for

 the sentence imposed . . . to promote respect for the law, and

 to provide just punishment for the offense[.]”          18 U.S.C. §

 3553(a)(1)-(2).

            Counsel for Mr. Figueroa highlights admirable

 achievements Mr. Figueroa has obtained since his incarceration:

 defendant has “availed himself of any and every educational

 program possible” while incarcerated; has maintained employment

 and served as a peer instructor; and has “worked hard” and

                                      11
Case 1:04-cr-00515-KAM Document 638 Filed 11/23/20 Page 12 of 13 PageID #: 4173



 remains “committed to full rehabilitation.”          (Mot. at 4-5.)     The

 court recognizes these achievements and commends Mr. Figueroa on

 his active commitment to rehabilitation.

            Notwithstanding his commendable achievements, the

 court concludes that granting Mr. Figueroa’s sentence reduction

 now, after he has served roughly 151 months of his 262-month

 sentence, would not “promote respect for the law,” nor “provide

 just punishment for the offense[s.]”         18 U.S.C. § 3553(a)(2)(A).

 Mr. Figueroa admitted to committing “a serious crime while

 already serving time for a similar crime.”          (Reply Br. at 2.)

 The court agrees that the nature and circumstances of Mr.

 Figueroa’s offenses were serious.         Moreover, defendant’s

 conviction for participating in a large-scale narcotics

 conspiracy while incarcerated undermines Mr. Figueroa’s claim

 that he will not pose a danger to the community if released.

            The court is hopeful that Mr. Figueroa will continue

 to serve as a model inmate at USP Terra Haute and embrace his

 commitment to full rehabilitation.         Nonetheless, the court must

 consider whether granting defendant’s application would promote

 respect for the law and provide just punishment, and concludes

 that it would not.     Moreover, the court must consider the

 dangers to the community and finds that Mr. Figueroa’s crimes in

 two separate jurisdictions for serious narcotics offenses were

 serious.   Accordingly, the sentencing factors set forth in

                                      12
Case 1:04-cr-00515-KAM Document 638 Filed 11/23/20 Page 13 of 13 PageID #: 4174



 Section 3553(a), which the court considered at the time of

 sentencing as warranting a custodial sentence of 262 months, do

 not warrant a reduction in sentence at this time.

                                 CONCLUSION

            For the foregoing reasons, Mr. Figueroa’s motion is

 respectfully DENIED.      Mr. Figueroa has not made a showing of

 “extraordinary and compelling reasons” warranting a modification

 of his sentence, nor do the statutory sentencing factors weigh

 in favor of a modification.

            SO ORDERED.



 Dated:     Brooklyn, New York
            November 23, 2020


                                           ________/s/___    __ _______
                                           Hon. Kiyo A. Matsumoto
                                           United States District Judge
                                           Eastern District of New York




                                      13
